 

Exhibit 10.45

Portola Pharmaceuticals, Inc.

Inducement Plan

Restricted Stock Unit Award Agreement

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Portola
Pharmaceuticals, Inc. (the “Company”) has awarded you (“Participant”) a
Restricted Stock Unit Award (the “Award”) pursuant to Section 6(b) of the
Company’s Inducement Plan (the “Plan”) for the number of Stock Units indicated
in the Grant Notice. Capitalized terms not explicitly defined in this Agreement
or the Grant Notice shall have the same meanings given to them in the Plan. The
details of your Award, in addition to those set forth in the Grant Notice, are
as follows.

1.Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Stock Unit that vests on the
applicable vesting date(s) (subject to any adjustment under Section 3 below) as
indicated in the Grant Notice. As of the Date of Grant, the Company will credit
to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Stock Units/shares of Common Stock subject to the
Award. This Award is granted in consideration of your services to the Company.

2.Vesting. Subject to the limitations contained herein, your Award will vest, if
at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the shares credited
to the Account that were not vested on the date of such termination will be
forfeited at no cost to the Company and you will have no further right, title or
interest in or to such underlying shares of Common Stock.

3.Number of Shares. The number of Stock Units subject to your Award may be
adjusted from time to time for Capitalization Adjustments, as provided in the
Plan. Any additional Stock Units, shares, cash or other property that becomes
subject to the Award pursuant to this Section 3, if any, shall be subject, in a
manner determined by the Board, to the same forfeiture restrictions,
restrictions on transferability, and time and manner of delivery as applicable
to the other Stock Units covered by your Award. Notwithstanding the provisions
of this Section 3, no fractional shares or rights for fractional shares of
Common Stock shall be created pursuant to this Section 3. Any fraction of a
share will be rounded down to the nearest whole share.

4.Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also comply with other applicable laws
and regulations governing the Award, and you shall not receive such Common Stock
if the Company determines that such receipt would not be in material compliance
with such laws and regulations.

5.Transfer Restrictions. Prior to the time that shares of Common Stock have been
delivered to you, you may not transfer, pledge, sell or otherwise dispose of
this Award or the shares issuable in respect of your Award, except as expressly
provided in this Section 5. For

1

--------------------------------------------------------------------------------

 

example, you may not use shares that may be issued in respect of your Restricted
Stock Units as security for a loan. Upon the delivery to you of shares in
respect of your vested Stock Units, those shares will become subject to the
Company’s policies regarding insider trading and the pledging of Company stock,
each as in effect from time to time.

(a)Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

6.Date of Issuance.

(a)The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, in the event one or more
Stock Units vests, the Company shall issue to you one (1) share of Common Stock
for each Stock Unit that vests on the applicable vesting date(s) (subject to any
adjustment under Section 3 above). The issuance date determined by this
paragraph is referred to as the “Original Issuance Date”.

(b)If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

(i)the Original Issuance Date does not occur (1) during an “open window period”
applicable to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities, or (2) on a date when
you are otherwise permitted to sell shares of Common Stock on an established
stock exchange or stock market (including but not limited to under a previously
established Company-approved 10b5-1 trading plan or pursuant to the mandatory
“same day sale” commitment described in section 11(d) hereof), and

(ii)the Company decides, prior to the Original Issuance Date, (1) not to satisfy
the Withholding Taxes by withholding shares of Common Stock from the shares
otherwise due, on the Original Issuance Date, to you under this Award, and (2)
not to permit you to pay your Withholding Taxes in cash,

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c)The form of delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Company.

2

--------------------------------------------------------------------------------

 

7.Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.

8.Restrictive Legends. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.

9.Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

10.Award not a Service Contract. Nothing in this Agreement (including, but not
limited to, the vesting of your Award or the issuance of the shares subject to
your Award), the Plan or any covenant of good faith and fair dealing that may be
found implicit in this Agreement or the Plan shall: (a) confer upon you any
right to continue in the employ of, or affiliation with, the Company or an
Affiliate; (b constitute any promise or commitment by the Company or an
Affiliate regarding the fact or nature of future positions, future work
assignments, future compensation or any other term or condition of employment or
affiliation; (c) confer any right or benefit under this Agreement or the Plan
unless such right or benefit has specifically accrued under the terms of this
Agreement or Plan; or (d) deprive the Company of the right to terminate you at
will and without regard to any future vesting opportunity that you may have.

11.Withholding Obligations.

(a)On each vesting date, and on or before the time you receive a distribution of
the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “withholding taxes”).
Specifically, pursuant to section 11(d), you have agreed to a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you have irrevocably agreed to
sell a portion of the shares to be delivered in connection with your Restricted
Stock Units to satisfy the Withholding Taxes and whereby the FINRA Dealer
committed to forward the proceeds necessary to satisfy the Withholding Taxes
directly to the Company and/or its Affiliates.  If, for any reason, such “same
day  sale” commitment pursuant to section 11(d) does not result in sufficient
proceeds to satisfy the Withholding Taxes, the Company or an Affiliate may, in
its sole discretion, satisfy all or any portion of the Withholding Taxes
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any compensation otherwise payable to you by the
Company or an Affiliate; (ii) causing you to tender a cash payment (which may be
in the form of a check, electronic wire transfer or other method permitted by
the Company); or (iii) subject to the approval of the independent members of the
Board, withholding shares of Common Stock from the shares of Common Stock issued
or otherwise issuable to you in connection with your Restricted Stock Units with
a fair market value (measured as of the date shares of Common Stock are issued
to you) equal to the amount of such Withholding Taxes; provided, however, that
the number of such shares of Common Stock so withheld will not exceed the amount
necessary to

3

--------------------------------------------------------------------------------

 

satisfy the Company’s required tax withholding obligations using the minimum
statutory withholding rates for federal, state, local and foreign tax purposes,
including payroll taxes, that are applicable to supplemental taxable income.

(b)Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock.

(c)In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

(d)You hereby acknowledge and agree to the following:

 

i)

I hereby appoint E*Trade Financial Corporate Services as my agent (the “Agent”),
and authorize the Agent:

 

(1)

To sell on the open market at the then prevailing market price(s), on my behalf,
as soon as practicable on or after each date on which Shares vest, the number
(rounded up to the next whole number) of the shares of Common Stock to be
delivered to me in connection with the vesting of those Shares sufficient to
generate proceeds to cover (A) the Withholding Taxes that I am required to pay
pursuant to the Plan and this Award Agreement as a result of the Shares vesting
(or being issued, as applicable) and (B) all applicable fees and commissions due
to, or required to be collected by, the Agent with respect thereto; and

 

(2)

To remit any remaining funds to me.

 

ii)

I hereby authorize the Company and the Agent to cooperate and communicate with
one another to determine the number of Shares that must be sold pursuant to this
Section 11(d).

 

iii)

I understand that the Agent may effect sales as provided in this Section 11(d)
in one or more sales and that the average price for executions resulting from
bunched orders will be assigned to my account. In addition, I acknowledge that
it may not be possible to sell shares of Common Stock as provided by in this
Section 11(d) due to (A) a legal or contractual restriction applicable to me or
the Agent, (B) a market disruption, or (C) rules governing order execution
priority on the national exchange where the Common Stock may be traded. In the
event of the Agent’s inability to sell shares of Common Stock, I will continue
to be responsible for the timely payment to the Company of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld, including but not limited to those amounts specified in this
Section 11(d).

 

iv)

I acknowledge that regardless of any other term or condition of this Section
11(d), the Agent will not be liable to me for (A) special, indirect, punitive,
exemplary, or consequential damages, or incidental losses or damages of any
kind, or (B) any failure

4

--------------------------------------------------------------------------------

 

 

to perform or for any delay in performance that results from a cause or
circumstance that is beyond its reasonable control.

 

v)

I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 11(d). The Agent is a third-party
beneficiary of this Section 11(d).

 

vi)

I hereby agree that if I have signed the Grant Notice at a time that I am in
possession of material non-public information, unless I inform the Company in
writing within five business days following the date I cease to be in possession
of material non-public information that I am not in agreement with the
provisions of this Section 11(d), my not providing such written determination
shall be a determination and agreement that I have agreed to the provisions set
forth in this Section 11(d) on such date as I have ceased to be in possession of
material non-public information.

 

vii)

This Section 11(d) shall terminate not later than the date on which all
withholding taxes arising in connection with the vesting of my Award have been
satisfied.

12.Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

13.Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

14.Notices. Any notice or request required or permitted hereunder shall be given
in writing to each of the other parties hereto and shall be deemed effectively
given on the earlier of (i) the date of personal delivery, including delivery by
express courier, or delivery via electronic means, or (ii) the date that is five
(5) days after deposit in the United States Post Office (whether or not actually
received by the addressee), by registered or certified mail with postage and
fees prepaid, addressed at the following addresses, or at such other address(es)
as a party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

 



5

--------------------------------------------------------------------------------

 

Company:

Portola Pharmaceuticals, Inc.

 

Attn: Stock Administrator

 

270 East Grand Avenue

 

South San Francisco, California 94080

 

Participant:

Your address as on file with the Company

 

at the time notice is given

 

15.Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16.Miscellaneous.

(a)The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(c)You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17.Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
Resignation for Good Reason, or for a “constructive termination” or any similar
term under any plan of or agreement with the Company.

18.Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms

6

--------------------------------------------------------------------------------

 

used when calculating benefits under any employee benefit plan (other than the
Plan) sponsored by the Company or any Affiliate except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any or all of the employee benefit plans of the Company or any
Affiliate.

19.Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to that state’s conflicts of laws rules.

20.Severability. If all or any part of this Agreement or the Plan is declared by
any court or governmental authority to be unlawful or invalid, such unlawfulness
or invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any Section of this Agreement (or part of
such a Section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

21.Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act. In addition, you acknowledge receipt of the Company’s
Insider Trading and Trading Window Policy.

22.Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out the purpose of the
Award as a result of any change in applicable laws or regulations or any future
law, regulation, ruling, or judicial decision, provided that any such change
shall be applicable only to rights relating to that portion of the Award which
is then subject to restrictions as provided herein.

23.Compliance with Section 409A of the Code. This Award is intended to comply
with the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4). Notwithstanding the foregoing, if it is determined that the
Award fails to satisfy the requirements of the short-term deferral rule and is
otherwise deferred compensation subject to Section 409A, and if you are a
“Specified Employee” (within the meaning set forth in Section 409A(a)(2)(B)(i)
of the Code) as of the date of your “separation from service” (within the
meaning of Treasury Regulation Section 1.409A-1(h) and without regard to any
alternative definition thereunder), then the issuance of any shares that would
otherwise be made upon the date of the separation from service or within the
first six (6) months thereafter will not be made on the originally scheduled
date(s) and will instead be issued in a lump sum on the date that is six (6)
months and one day after the date of the separation from service, with the
balance of the shares issued thereafter in accordance with the original vesting
and issuance schedule set forth above, but if and only if such delay in the
issuance of the shares is necessary to avoid the imposition of adverse taxation
on you in respect of the shares under Section 409A of the Code. Each installment

7

--------------------------------------------------------------------------------

 

of shares that vests is intended to constitute a “separate payment” for purposes
of Treasury Regulation Section 1.409A-2(b)(2).

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the acceptance by the Participant of the Notice
of Grant of Restricted Stock Unit Award Agreement.

8